NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CONSTANTINE G. CRISTO,                          No. 18-71788

                Petitioner-Appellant,           Tax Ct. No. 2161-12

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Constantine G. Cristo appeals pro se from the Tax Court’s decision,

following a partial bench trial, upholding the Commissioner of Internal Revenue’s

determination of deficiencies and penalties, after concessions, for tax year 2002.

We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Cristo’s request for oral
argument, set forth in his opening brief, is denied.
Court’s conclusions of law and for clear error its factual findings. Meruelo v.

Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012). We affirm.

      The Tax Court did not clearly err in determining that Cristo was not entitled

to deduct educational expenses for his son as a business expense under 26 U.S.C.

§ 162. See Lee v. Comm’r, 723 F.2d 1424, 1426 (9th Cir. 1984) (describing when

educational expenses may be deductible as business expenses).

      Contrary to Cristo’s contention, there is no authority that dictates that the

Tax Court should have shifted the burden of proof to the Commissioner.

      AFFIRMED.




                                          2                                    18-71788